Set aside in part, AFFIRM in part, REMAND; Opinion issued January 31, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00050-CV

                                STEVE ROUSE, Appellant
                                                V.
                       TEXAS CAPITAL BANK, N.A., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-13003

                                         OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is the January 18, 2013 joint motion to set aside appealed part of

judgment pursuant to settlement. In the motion, the parties state they have settled all claims

between them. The parties also state, and our records show, that Tri-County Autoplex was a

party in the trial court, but did not perfect an appeal. We grant the parties’ joint motion, and

pursuant to the parties request, set aside without regard to the merits the portion of the judgment

that awards damages and injunctive relief against Rouse, and remand that portion of the

judgment to the trial court for rendition of judgment in accordance with the parties’ agreement.
      See TEX. R. APP. P. 42.1(a)(2)(B).



                                                 /Carolyn Wright/
                                               CAROLYN WRIGHT
                                               CHIEF JUSTICE

130050F.P05




                                           2
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                          JUDGMENT

Steve Rouse, Appellant                             On Appeal from the 162nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00050-CV         V.                      Trial Court Cause No. DC-12-13003.
                                                   Opinion delivered by Chief Justice Wright.
Texas Capital Bank, N.A., Appellee                 Justices Lang-Miers and Lewis participating.

         In accordance with this Court’s opinion of this date, the portion of the judgment that
awards damages and injunctive relief against Steve Rouse is SET ASIDE without regard to the
merits. In all other respects, the trial court's judgment is AFFIRMED. We REMAND this cause
to the trial court for rendition of judgment pursuant to the parties’ agreement.
         It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this January 31, 2013.


                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                               3